Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements submitted on 11/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Maurer Reg. No. 76658 on 12/23/2021. 

The claims have been amended as follows: 

1.	(Currently Amended) A building system for searching a semantic building model, the building system comprising: 
one or more memory devices configured to store instructions thereon, wherein the instructions, when executed by one or more processors, cause the one or more processors to: 
cause a user interface of a user device to display a graphic interface including a first element including a plurality of nodes of the semantic building model and a plurality of 
receive, via the second element of the graphic interface, the user defined search input from the user device, the user defined search input defining a query comprising a first indication of a first node type, a second indication of a second node type, and a relationship indication of a relationship type relating the first node type and the second node type 
generate a search result based on the user defined search input by causing the search result to include a query result from querying the semantic building model with the query, wherein the query result comprises an indication of a portion of nodes of the plurality of nodes and a portion of relationships of the plurality of relationships identified responsive to the query; and
cause the graphic interface to display the portion of nodes of the plurality of nodes and the portion of relationships of the plurality of relationships in the first element.

2. 	(Original) The building system of Claim 1, wherein the instructions cause the one or more processors to: 
receive a selection via the user device, wherein the selection is at least one of a selection of one or more of the portion of nodes, a selection of one or more relationships of the portion of relationships, or a subgraph of a graph defined by the portion of nodes and the portion of relationships; and
generate and execute an application based on an application definition and the selection.

3. 	(Previously Presented) The building system of Claim 1, wherein the user defined search input is a natural language input defined by a user of the user device; 
wherein the instructions cause the one or more processors to generate the query based on the natural language input.



5. 	(Currently Amended) The building system of Claim 1, wherein the user defined search input comprises a particular indication of a node type in a natural language.

6. 	(Currently Amended) The building system of Claim 1, 
determine whether the plurality of nodes includes [[the]] one or more first nodes of the first node type and [[the]] one or more second nodes of the second node type; 
determine whether the one or more first nodes are related to the one or more second nodes by [[the]] one or more relationships of the plurality of relationships of the relationship type; and
cause the portion of nodes of the plurality of nodes to include the one or more first nodes and the one or more second nodes and cause the portion of relationships of the plurality of relationships to include the one or more relationships in response to a determination that: 
the plurality of nodes include the one or more first nodes of the first node type and the one or more second nodes of the second node type; and 
the one or more first nodes are related to the one or more second nodes by the one or more relationships of the plurality of relationships of the relationship type.

7. 	(Previously Presented) The building system of Claim 1, wherein the instructions cause the one or more processors to receive a second search input from the user device, wherein the second search input is a shape drawn by a user on the user interface, wherein the instructions cause the one or more processors to generate a second search result based on the shape. 

8. 	(Previously Presented) The building system of Claim 7, wherein the instructions cause the one or more processors to determine whether the portion of nodes of the plurality of nodes 
wherein the instructions cause the one or more processors to generate the second search result to include the portion of nodes in response to a determination that the portion of nodes are graphically within the shape drawn by the user.

9. 	(Previously Presented) The building system of Claim 1, wherein the instructions cause the one or more processors to: 
receive historical user input indicating feedback of a user of previous search results at a first point in time, the historical user input indicating preferred search results; and 
store the historical user input;
wherein the instructions cause the one or more processors to generate the search result further based on a learning model and the historical user input, wherein the search result is generated at a second point in time after the first point in time and is based on the preferred search results. 

10. 	(Previously Presented) The building system of Claim 9, wherein the instructions cause the one or more processors to: 
receive, one or more interactions with the user interface causing the user interface to display one or more other nodes of the plurality of nodes and one or more other relationships of the plurality of relationships; and
update the historical user input to include the one or more interactions, the one or more other nodes, the one or more other relationships, and the user defined search input.

11.	(Currently Amended) A method of searching a semantic building model, the method comprising: 
causing, by a processing circuit, a user interface of a user device to display a graphic interface including a first element including a plurality of nodes of the semantic building model and a plurality of relationships between the plurality of nodes of the semantic building model and a second element configured to receive a user defined search input;
a first indication of a first node type, a second indication of a second node type, and a relationship indication of a relationship type relating the first node type and the second node type 
generating, by the processing circuit, a search result based on the user defined search input by causing the search result to include a query result from querying the semantic building model with the query, wherein the query result comprises an indication of a portion of nodes of the plurality of nodes and a portion of relationships of the plurality of relationships identified responsive to the query; and
causing, by the processing circuit, the graphic interface to display the portion of nodes of the plurality of nodes and the portion of relationships of the plurality of relationships in the first element.

12. 	(Previously Presented) The method of Claim 11, wherein the user defined search input is a natural language input defined by a user of the user device; 
wherein the method further comprises generating, by the processing circuit, the query based on the natural language input.

13. 	(Canceled)

14. 	(Previously Presented) The method of Claim 11, wherein the user defined search input further comprises a particular indication of a node type; 
wherein generating, by the processing circuit, the search result comprises identifying, based on the particular indication of the node type, the portion of nodes by identifying that the portion of nodes are the node type.


determining, by the processing circuit, whether the plurality of nodes includes [[the]] one or more first nodes of the first node type and [[the]] one or more second nodes of the second node type; 
determining, by the processing circuit, whether the one or more first nodes are related to the one or more second nodes by [[the]] one or more relationships of the plurality of relationships of the relationship type; and
causing, by the processing circuit, the portion of nodes of the plurality of nodes to include the one or more first nodes and the one or more second nodes and cause the portion of relationships of the plurality of relationships to include the one or more relationships in response to a determination that: 
the plurality of nodes include the one or more first nodes of the first node type and the one or more second nodes of the second node type; and 
the one or more first nodes are related to the one or more second nodes by the one or more relationships of the plurality of relationships of the relationship type.

16. 	(Previously Presented) The method of Claim 11, further comprising receiving, by the processing circuit, a second search input from the user device, wherein the second search input is a shape drawn by a user on the user interface, wherein the method further comprises generating, by the processing circuit, a second search result based on the shape. 

17. 	(Previously Presented) The method of Claim 16, further comprising determining, by the processing circuit, whether the portion of nodes of the plurality of nodes displayed by the user interface are graphically within the shape drawn by the user; 
wherein generating, by the processing circuit, the second search result comprises causing the search result to include the portion of nodes in response to a determination that the portion of 

18. 	(Original) The method of Claim 11, further comprising receiving, by the processing circuit, historical user input indicating feedback of a user of previous search results; 
wherein generating, by the processing circuit, the search result is based on a learning model and the historical user input. 

19. 	(Previously Presented) The method of Claim 18, further comprising: 
receiving, by the processing circuit, one or more interactions with the user interface causing the user interface to display one or more other nodes of the plurality of nodes and one or more other relationships of the plurality of relationships; and
updating, by the processing circuit, the historical user input to include the one or more interactions, the one or more other nodes, the one or more other relationships, and the user defined search input.

20.	(Currently Amended) A building system for searching a semantic building model, the building system comprising: 
one or more memory devices configured to store instructions and the semantic building model, wherein the semantic building model comprises a plurality of nodes and a plurality of relationships between the plurality of nodes; and 
one or more processors configured to execute the instructions to: 
cause a user interface of a user device to display a graphic interface including a first element including the plurality of nodes of the semantic building model and the plurality of relationships between the plurality of nodes of the semantic building model and a second element configured to receive a user defined search input;
receive, via the second element of the graphic interface, the user defined search input from the user device, the user defined search input defining a query comprising one or more first nodes of the plurality of nodes and one or more relationships, the one or more relationships relating the one or more first nodes to one or more second nodes of the plurality of 
generate the query based on the natural language input;
generate a search result based on the user defined search input by causing the search result to include a query result from querying the semantic building model with the query, wherein the search result comprises an indication of a portion of nodes of the plurality of nodes and a portion of relationships of the plurality of relationships identified responsive to the query; and
cause the graphic interface to display the portion of nodes of the plurality of nodes and the portion of relationships of the plurality of relationships in the first element; 
wherein the building system is at least one of: 
a local system located within a physical building; or
a remote processing system located outside the physical building.

21. 	(Previously Presented) The building system of Claim 1, wherein the user defined search input is a text input defined by a user of the user device.

22. 	(Previously Presented) The method of Claim 11, wherein the user defined search input is a text input defined by a user of the user device.


The following is the examiners reasons for allowance:

In addition to the remarks filed 11/04/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of cause a user interface of a user device to display a 
At best the prior arts of record, specifically, Garr et al. (US 20140078151 A1 hereinafter Garr) teaches a system for building performance that displays a styles of treemap with relationships between nodes of a building components (see ¶72-¶77 and Fig. 7a-b). Garr further teaches results and drill down to new nodes including showing hierarchy (see ¶26 and ¶83). Piaskowski et al  (US 20180341234 A1 hereinafter Piaskowski) teaches a user query 
Newly cited art Park (US 20090307255 A1) teaches search bar for input and a naming scheme including sql support (see Fig. 4A and ¶112). Tokuoka et al. (US 20160154547 A1) teaches search keyword may be input into the search keyword input region S1 within the search function region Fs to conduct the search to make it easier for the worker W2 to visually grasp the position within the plant (see ¶109).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 20 as a whole.
Thus, claims 1, 11 and 20 are allowed over the prior art of record.
Claims 2-3, 5-10, 12, 14-19 and 21-22 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 11/04/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143